REASONS FOR ALLOWANCE
Claims 1 and 4 – 6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts considered by the examiner to be most closely related were Pawellek et al. (US 2018/0238348), Fujii et al. (US 2008/0080975), Umeda et al. (JP 11166500) and Yamamoto et al. (JP 03111700). 
Pawellek teaches the claimed electric pump except for: the introduction pipe, the impeller housing, the discharge pipe and the surrounding wall are integrally formed with one another as a one-piece unitary structure; the discharge pipe extends from the impeller housing through an inside of the surrounding wall to an outside of the surrounding wall, the surrounding wall surrounds a root portion of the discharge pipe, and the surrounding wall surrounds electric parts mounted on the printed circuit board.
Fujii teaches the electric pump wherein the introduction pipe, the impeller housing, the discharge pipe and the surrounding wall are integrally formed with one another as a one-piece unitary structure; the discharge pipe extends from the impeller housing through an inside of the surrounding wall to an outside of the surrounding wall, the surrounding wall surrounds a root portion of the discharge pipe. However, Fujii does not teach: the printed circuit board positioned at the same side as that of the impeller housing with respect to the motor housing; the claimed structure/positioning/arrangement of the conductive member; and the surrounding wall surrounds electric parts mounted on the printed circuit board.
Umeda teaches the electric pump except for: the claimed structure/positioning/arrangement of the conductive member and the surrounding wall surrounding electric parts mounted on the printed circuit board.
Yamamoto teaches the electric blower except for: the conductive member being provided so as not to be exposed to an outside radially outward about the rotation axis from the motor housing; the introduction pipe, the impeller housing, the discharge pipe and the surrounding wall are integrally formed with one another as a one-piece unitary structure; and the surrounding wall being part of the impeller housing.
Regarding claim 1, the prior art(s) alone or in combination fails to specifically teach the electric pump with the following claimed combination of the features: “at least a first part of the conductive member is positioned radially outward about the rotation axis from the impeller housing, the conductive member is partially buried in the motor housing; the conductive member is provided so as not to be exposed to an outside radially outward about the rotation axis from the motor housing; the impeller housing is positioned between the printed circuit board and the motor housing, the introduction pipe, the impeller housing, the discharge pipe and the surrounding wall are integrally formed with one another as a one-piece unitary structure, at least a second part of the conductive member is positioned radially inward about the rotation axis from the surrounding wall, the surrounding wall surrounds the printed circuit board, the printed circuit board is provided with a connector to which the conductive member is attached, a protruding wall protrudes outwardly from the surrounding wall, the connector faces the protruding wall, the conductive member partially extends along the protruding wall, the discharge pipe extends from the impeller housing through an inside of the surrounding wall to an outside of the surrounding wall, the surrounding wall surrounds a root portion of the discharge pipe, and the surrounding wall surrounds electric parts mounted on the printed circuit board”.
Therefore, claims 1 and 4 – 6 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467. The examiner can normally be reached M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746